DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 discloses “a plurality of drive patterns” it is unclear if this is the same plurality of drive patterns stated in claim 1 or an additional drive pattern. For the purpose of examination, the drive patterns are considered the same. 
Claim 10, line 21 recites the limitation "the set value".  There is insufficient antecedent basis for this limitation in the claim. Applicant recites in lines 8-9 of the claim that “a value set based on a predetermined angle of break”, the examiner is interpreting the recitation of the set value as the same as the value set based on the predetermined angle of break. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (JP 2016198191 A) in view of Yared (WO 2014/036634 A1).
Regarding claim 1, Yamashita discloses a dental treatment apparatus (see figure 1) comprising: 
a handpiece (1) holding a cutting tool (5) in its head (2);
 a drive portion (motor unit 6) driving the cutting tool held by the head (par 28 of translation discloses the motor unit rotatably drives the cutting tool 5); and 
a control portion (control box 9) controlling the drive portion in accordance with a drive sequence (par 30-31 of translation discloses the control box component control unit 11 controlling the “drive” of the cutting tool in specific directions and thus sequences),
 wherein the drive sequence including at least one forward rotation drive for rotating the cutting tool in a cutting direction to cut a treatment portion and at least one reverse rotation drive for rotating the cutting tool in a non-cutting direction (par 31 of the translation discloses the control unit 11 controls the cutting tool to cut the object , specifically by performance in a normal rotation drive of the cutting tool in a clockwise direction, the use of the control unit 11 to perform in a reverse rotation driving the cutting tool 5 counter clockwise and the control unit operating in a twist drive, which includes a clockwise and counterclockwise motion; par 82 discloses the configuration of the cutting tool needed to provide cutting in the clockwise direction and non-cutting in the counter-clockwise direction),
 under the control of the drive portion in accordance with the drive sequence, a cumulative amount of rotation which is an accumulation of an amount of rotation in the forward rotation drive and an amount of rotation in the reverse rotation drive not exceeding a set value at any time point (par 14 of translation discloses the control unit controlling the maximum difference between the positive cumulative drive amount and the reverse cumulative drive amount being less than a predetermined angle within a predetermined period, where the predetermined angle is a set value and the predetermined period would qualify as any point in time),
the drive sequence includes a plurality of drive patterns (figures 6-7 shows a drive control with patterns shown in the lettered quadrants), where each drive pattern includes: 
at least one of the forward rotation drive (par 57 discloses the cutting tool rotating in a clockwise/forward rotation manner during the twist drive in the first embodiment of figure 6 and par 69 discloses the cutting tool rotating in a clockwise/forward rotation manner during the twist drive in the first embodiment of figure 7); 
at least one of the reverse rotation drive (par 57 discloses the cutting tool rotating in a counter clockwise/reverse rotation manner during the twist drive in the first embodiment of figure 6 and par 69 discloses the cutting tool rotating in a counter clockwise/reverse rotation manner during the twist drive in the first embodiment of figure 7),
 the plurality of drive patterns include:
 a first drive pattern in which the cumulative amount of rotation which is the accumulation of the amount of rotation in the forward rotation drive and the amount of rotation in the reverse rotation drive attains to a value in the cutting direction (see figure 6 and par 57-67); and 
a second drive pattern in which the cumulative amount of rotation attains to a value in the non-cutting direction (see figure 7 and par 68-77), 
a cumulative amount of rotation in each of the plurality of drive patterns included in the drive sequence does not exceed the set value (par 83 discloses that the maximum difference with the cumulative amount of rotation is equal to or less than a predetermined angle, which is a set value), and
Yamashita further discloses that each rotation angle in the drive pattern can be set to prevent breakage of the cutting tool due to torsional fatigue (par 85), but fails to disclose the set value specifically is set based on an angle of break of the cutting tool.
	Yared teaches a maximum set value for a drive sequence which is set based on an angle of break of the cutting tool (par 34 discloses the setting of an endurance limit C which is based on the angle of break of a endodontic tool as set forth in par 7, wherein the drive forward is set to not exceed the endurance limit, par 38 also discloses preset programs of drive which the forward and reverse rotation are set close to the angle of the elastic limit such that it does not exceed the set endurance limit) for the purpose of increasing procedure safety by reducing or eliminating the possibility of distortion, fatigue or breakage during the canal treatment process (par 46). 
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamashita to have the set value be based on an angle of break of the cutting tool as taught by Yared for the purpose of increasing procedure safety by reducing or eliminating the possibility of distortion, fatigue or breakage during the canal treatment process. 
	Regarding claim 2, Yamashita further discloses a sum of cumulative amounts of rotation in the plurality of drive patterns does not exceed the set value , and an amount of rotation in the forward rotation drive, and an amount of rotation in the reverse rotation drive do not exceed the set value (par 83 discloses that the maximum difference with the cumulative amount of rotation is equal to or less than a predetermined angle, which is a set value).
	Regarding claim 3, Yamashita further discloses a sum of a cumulative amount of rotation in the first drive pattern and a cumulative amount of rotation in the second drive pattern attains to zero or the value in the non-cutting direction (par 82 discloses the rotation in the forward and reverse are equal and as such would be a zero value).
	Regarding claim 4, Yamashita further discloses the control portion can accept input of at least one parameter of an amount of rotation in the plurality of drive patterns and the number of times of repetition of the drive patterns (par 87 discloses the selection of values for the control unit such as the number of rotations, or cumulative rotation angles).
	Regarding claim 7, Yamashita further discloses the control portion gives a notification when the cumulative amount of rotation attains to the set value (par 40).	
	Regarding claim 9, Yamashita/Yared disclose the claimed invention as set forth above for claim 1. Yared further teaches the control portion has the set value different for each type of the cutting tool (par 7 and 8 disclose that the angle of fracture is determinable for each file and depends on the shape and material)and carries out control to switch the drive sequence to be controlled and par 52 discloses the endurance limit being different based on the instrument composition and configuration), for the reason set forth above.
Regarding claim 10, Yamashita discloses a dental treatment apparatus (see figure 1) comprising: 
a handpiece (1) holding a cutting tool (5) in its head (2); 
a drive portion (motor unit 6) driving the cutting tool held by the head (par 28 of translation discloses the motor unit rotatably drives the cutting tool 5); and 
a control portion (control box 9) controlling the drive portion in accordance with a drive sequence (par 30-31 of translation discloses the control box component control unit 11 controlling the “drive” of the cutting tool in specific directions and thus sequences), 
wherein the drive sequence repeats forward rotation drive for rotating the cutting tool in a cutting direction to cut a treatment portion and reverse rotation drive for rotating the cutting tool in a non-cutting direction such that a cumulative amount of rotation from a position of start of drive of the cutting tool is smaller than a value set at any time point (par 31 of the translation discloses the control unit 11 controls the cutting tool to cut the object , specifically by performance in a normal rotation drive of the cutting tool in a clockwise direction, the use of the control unit 11 to perform in a reverse rotation driving the cutting tool 5 counter clockwise and the control unit operating in a twist drive, which includes a clockwise and counterclockwise motions repetitively; par 82 discloses the configuration of the cutting tool needed to provide cutting in the clockwise direction and non-cutting in the counter-clockwise direction), 
the drive sequence includes a plurality of drive patterns (figures 6-7 shows a drive control with patterns shown in the lettered quadrants), where each drive pattern includes: 
at least one of the forward rotation drive (par 57 discloses the cutting tool rotating in a clockwise/forward rotation manner during the twist drive in the first embodiment of figure 6 and par  69 discloses the cutting tool rotating in a clockwise/forward rotation manner during the twist drive in the first embodiment of figure 7); 
at least one of the reverse rotation drive (par 57 discloses the cutting tool rotating in a counter clockwise/reverse rotation manner during the twist drive in the first embodiment of figure 6 and par 69 discloses the cutting tool rotating in a counter clockwise/reverse rotation manner during the twist drive in the first embodiment of figure 7), 
the plurality of drive patterns include: 42817244Application No. 16/604,342Docket No.: 04536-281001 Amendment dated August 2, 2022 
Reply to Office Action of April 5, 2022 a first drive pattern in which the cumulative amount of rotation which is the accumulation of the amount of rotation in the forward rotation drive and the amount of rotation in the reverse rotation drive attains to a value in the cutting direction (see figure 6 and par 57-67); and 
a second drive pattern in which the cumulative amount of rotation attains to a value in the non-cutting direction (see figure 7 and par 68-77), 
a cumulative amount of rotation in each of the plurality of drive patterns included in the drive sequence does not exceed the set value (par 83 discloses that the maximum difference with the cumulative amount of rotation is equal to or less than a predetermined angle, which is a set value), and
Yamashita further discloses that each rotation angle in the drive pattern can be set to prevent breakage of the cutting tool due to torsional fatigue (par 85), but fails to disclose the set value specifically is set based on an angle of break of the cutting tool.
Yared teaches a maximum set value for a drive sequence which is set based on an angle of break of the cutting tool (par 34 discloses the setting of an endurance limit C which is based on the angle of break of a endodontic tool as set forth in par 7, wherein the drive forward is set to not exceed the endurance limit, par 38 also discloses preset programs of drive which the forward and reverse rotation are set close to the angle of the elastic limit such that it does not exceed the set endurance limit) for the purpose of increasing procedure safety by reducing or eliminating the possibility of distortion, fatigue or breakage during the canal treatment process (par 46). 
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamashita to have the set value be based on an angle of break of the cutting tool as taught by Yared for the purpose of increasing procedure safety by reducing or eliminating the possibility of distortion, fatigue or breakage during the canal treatment process.
Regarding claim 11, Yamashita discloses a method of driving a dental treatment apparatus (par 22 discloses a method of driving a dental treatment apparatus such as seen in figure 1), the dental treatment apparatus (figure 1) including a drive portion (motor unit 6) driving a cutting tool (5) held by a head (2) of a handpiece (1, par 28 of translation discloses the motor unit rotatably drives the cutting tool 5), the method comprising:
 controlling the drive portion in accordance with a drive sequence (par 30-31 of translation discloses the control box 9 component control unit 11 controlling the “drive” of the cutting tool in specific directions and thus sequences), wherein the drive sequence includes at least one forward rotation drive for rotating the cutting tool in a cutting direction to cut a treatment portion and at least one reverse rotation drive for rotating the cutting tool in a non-cutting direction (par 31 of the translation discloses the control unit 11 controls the cutting tool to cut the object , specifically by performance in a normal rotation drive of the cutting tool in a clockwise direction, the use of the control unit 11 to perform in a reverse rotation driving the cutting tool 5 counter clockwise and the control unit operating in a twist drive, which includes a clockwise and counterclockwise motion; par 82 discloses the configuration of the cutting tool needed to provide cutting in the clockwise direction and non-cutting in the counter-clockwise direction), 
under the control of the drive portion in accordance with the drive sequence, a cumulative amount of rotation which is an accumulation of an amount of rotation in the forward rotation drive and an amount of rotation in the reverse rotation drive not exceeding a set value at any time point (par 14 of translation discloses the control unit controlling the maximum difference between the positive cumulative drive amount and the reverse cumulative drive amount being less than a predetermined angle within a predetermined period, where the predetermined angle is a set value and the predetermined period would qualify as any point in time), 
the drive sequence includes a plurality of drive patterns, (figures 6-7 shows a drive control with patterns shown in the lettered quadrants), where each drive pattern includes:
 at least one of the forward rotation drive (par 57 discloses the cutting tool rotating in a clockwise/forward rotation manner during the twist drive in the first embodiment of figure 6 and par 69 discloses the cutting tool rotating in a clockwise/forward rotation manner during the twist drive in the first embodiment of figure 7), 
at least one of the reverse rotation drive (par 57 discloses the cutting tool rotating in a counter clockwise/reverse rotation manner during the twist drive in the first embodiment of figure 6 and par 69 discloses the cutting tool rotating in a counter clockwise/reverse rotation manner during the twist drive in the first embodiment of figure 7), 
the plurality of drive patterns include: 
a first drive pattern in which the cumulative amount of rotation which is the accumulation of the amount of rotation in the forward rotation drive and the amount of rotation in the reverse rotation drive attains to a value in the cutting direction (see figure 6 and par 57-67); and 
Reply to Office Action of April 5, 2022a second drive pattern in which the cumulative amount of rotation attains to a value in the non-cutting direction (see figure 7 and par 68-77), 
a cumulative amount of rotation in each of the plurality of drive patterns included in the drive sequence does not exceed the set value (par 83 discloses that the maximum difference with the cumulative amount of rotation is equal to or less than a predetermined angle, which is a set value).
Yamashita further discloses that each rotation angle in the drive pattern can be set to prevent breakage of the cutting tool due to torsional fatigue (par 85), but fails to disclose the set value specifically is set based on an angle of break of the cutting tool.
	Yared teaches a maximum set value for a drive sequence which is set based on an angle of break of the cutting tool (par 34 discloses the setting of an endurance limit C which is based on the angle of break of a endodontic tool as set forth in par 7, wherein the drive forward is set to not exceed the endurance limit, par 38 also discloses preset programs of drive which the forward and reverse rotation are set close to the angle of the elastic limit such that it does not exceed the set endurance limit) for the purpose of increasing procedure safety by reducing or eliminating the possibility of distortion, fatigue or breakage during the canal treatment process (par 46). 
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamashita to have the set value be based on an angle of break of the cutting tool as taught by Yared for the purpose of increasing procedure safety by reducing or eliminating the possibility of distortion, fatigue or breakage during the canal treatment process.
Regarding claim 12, Yamashita further discloses the control portion can accept input of at least one parameter of an amount of rotation in the plurality of drive patterns and the number of times of repetition of the drive patterns (par 87 discloses the selection of values for the control unit such as the number of rotations, or cumulative rotation angles).
Regarding claim 16, Yamashita further discloses the control portion gives a notification when the cumulative amount of rotation attains to the set value (par 40).	
Claims 5, 6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Yared as applied to claims 1, 2, 3 and 4 above, and further in view of Kusakabe (US 5,980,248).
Regarding claim 5 and 13-15, Yamashita/Yared disclose the claimed invention as set forth above in claims 1-4.  Yamashita further discloses the dental treatment apparatus further comprising a load detector which detects a load applied to the cutting tool (par 15 of the translation discloses the apparatus further including a load detection unit that detects loads applied to the cutting tool) and comparing the detected load to a reference load (par 17), but Yamashita/Yared fail to explicitly disclose the control portion counts an amount of rotation in the forward rotation drive in which a load applied to the cutting tool and detected by the load detector is equal to or higher than a reference load in the cumulative amount of rotation and counts an amount of rotation in the reverse rotation drive in which the load applied to the cutting tool is lower than the reference load in the cumulative amount of rotation.
However, Kusakabe teaches a load detector (load torque detection resistor 6) and control unit (CPU 1) which  counts an amount of rotation in the forward rotation drive in which a load applied to the cutting tool and detected by the load detector is equal to or higher than a reference load in the cumulative amount of rotation and counts an amount of rotation in the reverse rotation drive in which the load applied to the cutting tool is lower than the reference load in the cumulative amount of rotation ( col 5, lines 35-50 discloses that the load detector and controller measures the rotation in the forward direction until the load is greater than the torque load limit and then measures the reverse until the measured load is less than the torque limit) for the purpose of preventing the file from breaking during use (col 5, lines 3-5). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date to modify the control of Yamashita to counts an amount of rotation in the forward rotation drive in which a load applied to the cutting tool and detected by the load detector is equal to or higher than a reference load in the cumulative amount of rotation and counts an amount of rotation in the reverse rotation drive in which the load applied to the cutting tool is lower than the reference load in the cumulative amount of rotation as disclosed by Kusakabe for the purpose of aiding in the prevention of file breakage during use. 
Regarding claim 6, Yamashita further discloses the dental treatment apparatus comprising a plurality of drive patterns including at least one of the forward rotation drive and the reverse rotation drive (figures 6-7 shows a drive control with patterns shown in the lettered quadrants), wherein the control portion carries out control to switch to another drive pattern in which the cumulative amount of rotation is decreased when the cumulative amount of rotation attains to the set value by repeated control in a single drive pattern (see figure 6 and par 57-67).
Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive.
Applicant sets forth on pages 10-11, that Yamashita fails to disclose “a cumulative amount of rotation in each of the plurality of drive patterns included in the drive sequence does not exceed the set value”, the examiner does not agree. As set forth above, Yamashita discloses in paragraph 83 discloses that the maximum difference between the forward and reverse rotations, which is the cumulative amount of rotation,  is equal to or less than a predetermined angle, which is a set value. The rest of applicant’s arguments are addressed above with the addition of the Yared reference. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772